Citation Nr: 1429000	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.  

2. Entitlement to service connection for erectile dysfunction, to include as secondary to Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing in September 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days so the Veteran could submit additional evidence, but none was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record indicates that the Veteran may have Parkinson's disease.  In his June 2011 claim, a July 2011 statement, and at his September 2013 hearing, the Veteran stated that he receives treatment at the Audie Murphy VA Medical Center (VAMC) in San Antonio, Texas.  At his personal hearing, he indicated that he had a confirmed diagnosis of Parkinson's disease.  The RO must obtain his VA treatment records.  The Veteran asserts that while he was serving aboard the USS Kitty Hawk (CVA-63), he was exposed to herbicides while working on or near aircraft that had been in the Republic of Vietnam.  For completeness of the record, while the case is on remand, the RO should place a copy of the Joint Services Records Research Center (JSRRC) memorandum regarding exposure to herbicides from aircraft that had been in the Republic of Vietnam in the Veteran's claims file, as set forth in VA's Adjudication Procedures Manual, M21-1MR at IV.ii.2.C.10.l.  See Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010).  

Because the Veteran asserts that his erectile dysfunction is caused by his Parkinson's disease, the issue is inextricably intertwined with the issue of whether he is entitled to service connection for Parkinson's disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including, but not limited to, those from the Audie Murphy VAMC.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Place a copy of the JSRRC memorandum regarding exposure to herbicides from aircraft that had been in the Republic of Vietnam in the Veteran's claims file, as set forth in VA's Adjudication Procedures Manual, M21-1MR at IV.ii.2.C.10.l.  

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

